In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: June 26, 2019

* * * * * * * * * * * * *                     *
MONECA DOUGLASS,                                      *
                           *
     Petitioner,           *                          No. 17-175V
                           *                          Special Master Oler
v.                         *
                           *                          Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On February 6, 2017, Moneca Douglass (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that she developed Guillain-Barré syndrome (“GBS”) and chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of receiving an influenza (“flu”)
vaccination on October 6, 2015. See Petition, ECF No. 1. On March 4, 2019, the parties filled a
stipulation, which the undersigned adopted as her Decision awarding damages on March 5, 2019.
Decision, ECF No. 41.

         On March 25, 2019, petitioner filed an application for final attorneys’ fees and costs. ECF

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims'
website. This means the ruling will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical
or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, the undersigned is required to
post it on the United States Court of Federal Claims' website in accordance with the E-Government
Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
No. 45 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$28,422.47, representing $25,656.30 in attorneys’ fees and $2,766.17 in attorneys’ costs. Fees App
at 1-2. Pursuant to General Order No. 9, petitioner has indicated that she has not personally
incurred any costs in pursuit of this litigation. Id. at 2. Respondent responded to the motion on
March 25, 2019, stating that “Respondent is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case” and requesting that the undersigned “exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Resp’t’s Resp. at 2-3,
ECF No. 46. Petitioner filed a reply on March 28, 2019, reiterating her belief that the requested
amount of fees and costs is reasonable. Reply at 4-5, ECF No. 47.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

         The Vaccine Act permits an award of reasonable attorneys' fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys' fees and
costs under the Vaccine Act. Avera v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). This is a two-step process. Id. First, a court determines an “initial estimate ... by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

       Petitioner requests the following rates of compensation for the work of her attorneys: for
Ms. Amber Wilson, $308.00 per hour for work performed in 2017-2018 and $323.00 per hour for
work performed in 2019; For Mr. Altom Maglio, $381.00 per hour for work performed in 2018.
Fees App. Ex. 1 at 20. Petitioner also requests rates ranging from $135.00 per hour to $154.00 per
hour for paralegal work, depending on the individual paralegal and the year of the work. Id.




                                                 2
       The only adjustment required is to Ms. Wilson’s requested rate for 2017. Previously, Ms.
Wilson has been awarded $290.00 per hour for work performed in 2017. See Waldorf v. Sec’y of
Health & Human Servs., No. 17-758V, 2019 WL 1796137, at *2 (Fed. Cl. Spec. Mstr. Mar. 6,
2019). No persuasive basis has been offered in the fee application to depart from that prior
determination. The submitted billing record reflects that Ms. Wilson billed 36.9 hours in 2017.
Fees App. Ex. 1 at 20. Accordingly, the undersigned will reduce the final award of attorney’s fees
by $664.20.3

         b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

         Upon review, the undersigned finds the overall hours billed (105.4) to be largely
reasonable. The only reduction necessary is for time billed by paralegals for downloading filings
to “update file.” See generally Fees App. Ex. 1 (illustrative entries on 6/19/17, 6/21/17, 7/24/17,
10/4/17). Beyond the fact that downloading a document from CMECF and saving it in a folder
does not take 6 minutes, the billing records indicate that Ms. Wilson also billed for review of all
filings, meaning that even routine filings such as review of the Court’s order reassigning the case
to a different special master had 12 minutes of time billed for its handling. Accordingly, the
undersigned will reduce the final award of fees by $353.70 to account for these entries. Petitioner
is therefore entitled to final attorneys’ fees of $24,638.40.

         c. Attorneys’ Costs

         Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $2,766.17 in attorneys’ costs. This amount consists of acquiring medical records, postage
charges, the Court’s filing fee, and travel costs for a client visit. Fees App. Ex. 2 at 1-2. Petitioner
has provided adequate documentation of all these expenses and all are reasonable in the
undersigned’s experience. Accordingly, the requested costs shall be awarded in full.

II.      Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that petitioner’s request for fees and
costs is reasonable. Based on the above analysis, the undersigned finds that it is reasonable to
compensate petitioner and her counsel as follows:



3
    ($308.00 - $290.00) * 36.9 = $664.20.
                                                   3
    Attorneys’ Fees Requested                                        $25,656.30
    (Reduction to Fees)                                             - ($1,017.90)
    Total Attorneys’ Fees Awarded                                    $24,638.40

    Attorneys’ Costs Requested                                       $2,766.17
    (Reduction of Costs)                                                 -
    Total Attorneys’ Costs Awarded                                   $2,766.17

    Total Amount Awarded                                             $27,404.57

       Accordingly, the undersigned awards a lump sum in the amount of $27,404.57,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to petitioner and petitioner’s counsel of record, Ms. Amber Wilson.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

         IT IS SO ORDERED.

                                              s/Katherine E. Oler
                                              Katherine E. Oler
                                              Special Master




4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).
                                                 4